 Case 3:20-cv-02505-K-BH Document 32 Filed 02/11/21        Page 1 of 1 PageID 226
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

LENNIE P. EARBIN,                         )
    ID # 01960332,                        )
          Plaintiff,                      )
                                          )
vs.                                       )   No. 3:20-CV-2505-K
                                          )
SHANNON MICHELLE BAKER                    )
MILLER, et al.,                           )
           Defendants.                    )

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge

and any objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the

undersigned District Judge is of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court.

      For the reasons stated in the Findings, Conclusions, and Recommendation of

the United States Magistrate Judge, the Memorandum of Law In Support of Plaintiff’s

Motion to Alter or Amend a Judgment & Complaint, received on January 4, 2021 (doc.

28), is DENIED.

      SO ORDERED.

      Signed February 11th, 2021.


                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE
